Citation Nr: 1711374	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  14-03 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD), to include anxiety, not otherwise specified (NOS).  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Monera M. Seliem, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to September 1955 and November 1958 to January 1979.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

While the Veteran originally asserted that he has PTSD due to active duty, the evidence shows that he has a current diagnosis of anxiety, NOS.  As a result, the Board has recharacterized the service connection issue as listed on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified before the undersigned Veterans Law Judge in February 2017.  A transcript of the hearing is in the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue of entitlement a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, shows that the Veteran's anxiety, NOS, is related to active duty.

CONCLUSION OF LAW

Anxiety, NOS, was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The relevant law provides that a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that the claimed in-service stressor(s) occurred; and (3) medical evidence establishing a link between the current diagnosis and the stressor(s) in service.  38 C.F.R. § 3.304 (f).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  These amendments pertain to claimed stressors that are related to a veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304 (f)(3).  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Board finds that the evidence supports a grant of service connection for anxiety, NOS.

In so finding, the Board recognizes that the Veteran's service treatment records are negative for relevant complaints, symptoms, findings or diagnoses.  Nevertheless, the Board finds that the Veteran's service personnel records, current VA treatment records and credible hearing testimony show that he experienced stressful events and resulting anxiety during active duty that are consistent with the circumstances of his military service.  38 U.S.C.A. § 1154(a).  The Board further finds that the Veteran currently has anxiety, NOS, as a result of his active duty.  

During the Veteran's hearing, he testified that during the Vietnam War he was stationed in northern Thailand, on the border with Laos which was across a waterway.  He witnessed saturation bombing of Laos by B-52s, as well as the resulting refugees fleeing Laos into Thailand and their personal suffering.  

The Veteran testified that, currently, he often wakes up and see visions of himself in Vietnam.  While the visions take place in Vietnam, they include memories of events that happened to the Veteran while he was in Thailand.  The Veteran said that back then he had the same feelings of depression and anxiety that he has now.  He said he did not even notice them at the time as he was younger and ignored them.  The Board finds that this statement explains the lack of relevant complaints, symptoms, findings or diagnoses in the Veteran's service treatment records.  

The report of a December 2011 VA examination provides that the Veteran stated that while in Thailand he once went to Vietnam for a short time to reestablish a computer system that had blown up.  The system was used to communicate what supplies were needed.  He stated that the airplane that took him to Vietnam dropped canisters of Agent Orange during the flight.  It was not bothersome at the time, but looking back, knowing the effects of Agent Orange, it has become upsetting.  

In addition, in Thailand the Veteran and a few others were once in a taxi going to the next town.  A tree blocked the road and someone came and checked the driver, the Veteran and the others.  The examiner noted that the Veteran did not describe being threatened at the time but does think about how Vietnamese would come at night and things would be missing the next day.  He knew that Vietnamese were out in the field in his part of Thailand.

The examiner noted that the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria.  The examiner stated that, based on the Veteran's description of the stressful events and the intensity of his response at that time, it was not clear that the stressors fully met criterion A for a diagnosis of PTSD.  However, the possibility existed that the Veteran might be minimizing his experiences. 

The examiner stated that the Veteran did have current diagnoses of major depressive disorder, recurrent, and anxiety, NOS.  The examiner stated that it was not possible to differentiate the symptoms attributable to each diagnosis because the symptoms overlap and the time line of their onset appeared to be the same for both disorders.  The examiner provided the opinion that it was at least as likely as not that the Veteran's current anxiety symptoms were related to experiences he had while serving in Vietnam and Thailand.  While the Veteran did not report the range in intensity of symptoms to warrant a diagnosis of PTSD, he did describe significant anxiety while serving overseas and onset of symptoms related to those experiences (distressing nightmares related to being in Vietnam and Thailand) and increased arousal symptoms including hypervigilance and increased startle response not present previously.  He did not report any other experiences related to these specific symptoms.

The Veteran's service personnel records reflect that while stationed in Thailand the Veteran was NCOIC of the Document Control Section, 56 Supply Squadron.  He facilitated processing and filing of supply documentation, assured adequate surveillance over Supplies/Equipment documents and maintained files of supporting documents, and supervised the quality control and filing of all auditable supply documents.  

The Board finds that these service personnel records generally corroborate the history the Veteran reported during the December 2011 VA examination as to going to Vietnam to reestablish a blown up computer system that was used to communicate what supplies were needed.  

The Veteran's current VA treatment records include a February 2012 MHC Intake Evaluation.  The Veteran had been referred for symptoms of depression and anxiety.  The evaluation reflects that the Veteran served in Vietnam for restoration of records after bombings.  He reported one incident when he was detained by enemy forces in Thailand during support of the Vietnam War.  He was let go but feared he was going to die or be held hostage.  The Veteran reported thinking more about these incidents for the past couple of years and more frequently in the past few months.  He reported nightmares and ruminations.  The Veteran's anxiety diagnosis was PTSD.  Subsequent VA treatment reports dated that same month provide a pertinent diagnosis of major depressive disorder e/f with psychosis. 

The Board finds that these current VA treatment records generally corroborate the history the Veteran reported during the December 2011 VA examination as to being detained in Thailand when the road was blocked.  While during the VA examination the Veteran did not describe being threatened at the time of the incident, the examiner noted the possibility that the Veteran was minimizing his experiences.  

In light of the foregoing evidence showing that the Veteran's current anxiety, NOS, is related to his active duty, the Board finds that service connection for anxiety, NOS, is warranted.


ORDER

Service connection for anxiety, NOS, is granted.  


REMAND

As a result of the Board decision to grant service connection for an anxiety disorder, the forthcoming evaluation for the Veteran's disability will affect his combined evaluation for service-connected disabilities, and therefore his claim for a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.15 and 4.16.  As a result, after the now service-connected psychiatric disability is evaluated, the RO should readjudicate the claim for a TDIU.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After the Veteran's service-connected anxiety, NOS, has been evaluated, readjudicate the Veteran's claim for a TDIU.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


